UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09869 Franklin Floating Rate Master Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 7/31 Date of reporting period: 6/30/12 Item 1. Proxy Voting Records. CITADEL BROADCASTING CORPORATION Meeting Date:SEP 15, 2011 Record Date:AUG 03, 2011 Meeting Type:SPECIAL Ticker:CDELB Security ID:17285T205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3.1 Elect Director Jonathan Mandel Management For For 3.2 Elect Director Gregory Mrva Management For For 4 Advisory Vote on Golden Parachutes Management For For 5 Ratify Auditors Management For For CITADEL BROADCASTING CORPORATION Meeting Date:SEP 15, 2011 Record Date:AUG 03, 2011 Meeting Type:SPECIAL Ticker:CDELB Security ID:17285T304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3.1 Elect Director Jonathan Mandel Management For For 3.2 Elect Director Gregory Mrva Management For For 4 Advisory Vote on Golden Parachutes Management For For 5 Ratify Auditors Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Floating Rate Master Trust By (Signature and Title)*/s/LAURA F.
